Title: James Lovell to Abigail Adams, 16 February 1779
From: Lovell, James
To: Adams, Abigail



Philada Feby. 16: 1779

Though I have this day for the first time received a Letter from your husband, yet I feel chagrined at not having had one inclosed for you. I had promised myself the pleasure of being instrumental to your happiness in that way, frequently. He dates from Passy Decr. 6th. and acknowledges the Receipt of an official Letter from Me of Octr. 12 but says not a syllable of having touched a single one of all my private Addresses to him. He is not lengthy. Some parts are confidential and not interesting to you as his Wife. Other Parts, tho confidential also, are not indifferent in a domestic view. On the footing therefore of a past promise I copy them. “Mr. D. and others have written in a manner which makes it expected that one will be left alone here. But what is to be done with the other two is left to conjecture. If I am recalled, I shall have nothing to do but get home if I can. If I am appointed to another Court I shall be in some perplexity; because I see no probability of being received at present. However, I can digest nothing till I have the premises.”—“The King’s Speech I have already sent to Congress by several Opportunities. You will see he dreads the great armament of other powers, in the plural. He must mean Holland and Spain. You will see also that the Opposition is more strong than it ever was before, in both Houses. I will omit no opportunity of sending the other papers with the debates as they come, and I pray they may go safe. But immense Numbers of our Dispatches are sunk in the Sea. I beg of you to write as often as possible to John Adams.”
None of the Papers he mentions have come to hand. The Perplexity he apprehends will I know for certain lessen every hour. You will hear much talk of great Secrets which Congress keep to themselves. It is true that some Circumstances respecting Alliances are and ought to be concealed but the News papers will give you the main Parts of what we know in Regard to Friendships for us and Disappointments for Gr. Britain.
But, I quit these Topics, and return to Mr. A——. His Namesake here wrote some time ago on the subject of a new destination for him and several of my Letters are on their passage tending in their contents to make him rest satisfied till he receives our final Adjustments of who and where.

With a terrible Head Ach but a sound and affectionate Heart I bid you Good Night.
JL

